MORROW, J.
Appellant was indicted, tried in a court of competent jurisdiction, and convicted of the offense of burglary, and his punishment fixed at confinement in the penitentiary for two years.
The record contains neither bills of exceptions nor statement of facts, in the absence of which we must presume the rulings of the trial court on the admission and exclusion of evidence to have been correct.
No error appearing in the record, the judgment is ordered affirmed.

©=jFor other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes